  Case 8:20-cv-01398-WFJ-SPF Document 1 Filed 06/17/20 Page 1 of 6 PageID 1




                              UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

 MARIE IRIZARRY,

              Plaintiff,                                     CASE NO. 8:20-cv-01398

 v.                                                          JURY TRIAL DEMANDED

 MIDLAND CREDIT MANAGEMENT, INC.,

              Defendant.
                                                     /


                                           COMPLAINT

         NOW comes MARIE IRIZARRY (“Plaintiff”), by and through her attorneys, Sulaiman

Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of MIDLAND CREDIT

MANAGEMENT, INC. (“Defendant”), as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq. for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, as well as 28 U.S.C. §§1331 and 1337, as the

action arises under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Middle District of Florida and a substantial portion of the events or omissions giving rise to

the claims occurred within the Middle District of Florida.
     Case 8:20-cv-01398-WFJ-SPF Document 1 Filed 06/17/20 Page 2 of 6 PageID 2




                                                 PARTIES

      4. Plaintiff is a consumer over 18 years-of-age residing within the Middle District of Florida.

      5. Defendant is a collection company that claims to, “specialize in servicing accounts that

have fallen behind and have been charged off by the lender.”1 Defendant is incorporated in the

State of Kansas and maintains its principal place of business at 3111 Camino Del Rio North, Suite

1300, San Diego, California 92108.

      6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors,      assigns,   principals,   trustees,   sureties,   subrogees,   third-party   contractors,

representatives and insurers at all times relevant to the instant action.

                                FACTS SUPPORTING CAUSES OF ACTION

      7. The instant action arises out of Defendant’s attempt to collect upon an outstanding debt

(“subject debt”) that Plaintiff allegedly owed to Comenity Bank (“Comenity”).

      8.   Plaintiff used her Comenity credit card to finance the purchase of various household and

    personal items.

      9.   Upon information and belief, after Plaintiff’s purported default, the subject debt was

    charged off by Comenity and eventually sold to Defendant for collection purposes.

      10. In an attempt to collect the subject debt, Defendant sent two letters to Plaintiff dated April

    7, 2020 and May 24, 2020.

      11. Defendant’s letters were enclosed in envelopes that prominently displayed the words

    “TIME SENSITIVE DOCUMENT” on the exterior in bold font.




1
    https://www.midlandcredit.com/who-is-mcm/
  Case 8:20-cv-01398-WFJ-SPF Document 1 Filed 06/17/20 Page 3 of 6 PageID 3




    12. Plaintiff immediately opened the envelopes upon reading “TIME SENSITIVE

DOCUMENT.”

    13. In the body of the April 7, 2020 letter, Defendant stated that the “current balance” due for

the subject debt was $3,717.27.

    14. In the body of the May 24, 2020 letter, Defendant stated that the “current balance” due for

the subject debt was $3,642.27.

    15. The envelopes’ inclusion of the words “TIME SENSITIVE DOCUMENT” on the

exterior created a false sense of urgency for Plaintiff who was unable to address the subject debt,

in turn creating unnecessary distress in Plaintiff.

    16. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to confusion and aggravation.

    17. Plaintiff has further been unnecessarily confused and concerned given Defendant’s

violations of law, and has further suffered a violation of her federally protected interests as a result

of Defendant’s conduct.

    18. Plaintiff was further subjected to deceptive and misleading conduct by Defendant which

materially impacted and shaped her reaction and course of conduct in response to Defendant’s

collection efforts.

           COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

    19. Plaintiff repeats and alleges paragraphs 1 through 18 as though fully set forth herein.

    20. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

    21. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.
 Case 8:20-cv-01398-WFJ-SPF Document 1 Filed 06/17/20 Page 4 of 6 PageID 4




   22. Defendant is engaged in the business of collecting or attempting to collect, directly or

indirectly, defaulted debts owed or due or asserted to be owed or due to others.

   23. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

         a. Violations of the FDCPA § 1692e

   24. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

   25. In addition, this section enumerates specific violations, such as:

           “The use of any false representation or deceptive means to collect or attempt to
           collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
           §1692e(10).

   26. Defendant violated §§1692e and e(10) when it used deceptive means to collect and/or

attempt to collect the subject debt. Specifically, it was deceptive for Defendant to implicitly

represent that it could include the words “TIME SENSITIVE DOCUMENT” printed on envelopes

containing collection letters. The FDCPA specifically prohibits debt collectors from including this

type of language on its envelopes, thus Defendant acted deceptively by including it in clear

violation of the FDCPA. Defendant’s actions only served to worry and confuse Plaintiff.

         b. Violations of FDCPA § 1692f

   27. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

   28. In addition, this section enumerates specific violations, such as:

           “Using any language or symbol, other than the debt collector’s address, on
           any envelope when communicating with a consumer by use of the mails or
           by telegram, except that a debt collector may use his business name if such
 Case 8:20-cv-01398-WFJ-SPF Document 1 Filed 06/17/20 Page 5 of 6 PageID 5




           name does not indicate that he is in the debt collection business.” 15 U.S.C.
           §1692f(8).

   29. Defendant violated § 169f(8) when it unfairly attempted to collect upon the subject debt.

Any reasonable fact finder will conclude that Defendant’s inclusion of “TIME SENSITIVE

DOCUMENT” on the front of the envelopes violates 15 U.S.C. § 1692f(8). As alleged, Plaintiff

instantly opened Defendant’s mail because it said “TIME SENSITIVE DOCUMENT.” Upon

information and belief, Defendant has determined that it collects more from consumers by

including “TIME SENSITIVE DOCUMENT” on envelopes. On information and belief,

Defendant’s research demonstrates that the least sophisticated consumer or the unsophisticated

consumer is more likely to open letters sent in envelopes marked “TIME SENSITIVE

DOCUMENT”.

   WHEREFORE, Plaintiff MARIE IRIZARRY, respectfully requests that this Honorable Court

enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3);

   d. Enjoining Defendant from further contacting Plaintiff; and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.

   Dated: June 17, 2020                                      Respectfully Submitted,

                                                             /s/Alejandro E. Figueroa
                                                             Alejandro E. Figueroa, Esq.
                                                             Florida Bar No. 1021163
                                                             Counsel for Plaintiff
                                                             Sulaiman Law Group, Ltd
Case 8:20-cv-01398-WFJ-SPF Document 1 Filed 06/17/20 Page 6 of 6 PageID 6




                                             2500 S Highland Ave, Suite 200
                                             Lombard, IL 60148
                                             Telephone: (630) 575-8181 Ext. 120
                                             alejandrof@sulaimanlaw.com
